
	
		I
		112th CONGRESS
		1st Session
		H. R. 3740
		IN THE HOUSE OF REPRESENTATIVES
		
			December 20, 2011
			Mr. Butterfield (for
			 himself, Mr. McIntyre,
			 Mr. Shuler,
			 Mr. Kissell,
			 Mr. Miller of North Carolina,
			 Mr. Price of North Carolina, and
			 Mr. Watt) introduced the following
			 bill; which was referred to the Committee
			 on Agriculture
		
		A BILL
		To provide supplemental emergency disaster assistance to
		  agricultural producers for certain crop losses during the 2011 crop year, to
		  eliminate limitations on certain waivers for borrowers eligible for direct farm
		  operating loans, and to suspend the limitation on the period for which
		  borrowers are eligible for guaranteed farm operating loans, for farming or
		  ranching operations in counties subject to a disaster declaration issued in
		  2011.
	
	
		1.Short titleThis Act may be cited as the
			 Farmers Disaster Assistance Act of
			 2011.
		2.Supplemental
			 emergency disaster assistance
			(a)DefinitionsIn
			 this section:
				(1)Disaster
			 countyThe term
			 disaster county means a county included in the geographic area
			 covered by a qualifying natural disaster declaration for the 2011 crop
			 year.
				(2)Eligible
			 producerThe term eligible producer means an
			 agricultural producer in a disaster county.
				(3)Eligible
			 specialty crop producerThe term eligible specialty crop
			 producer means an agricultural producer that, for the 2011 crop year,
			 as determined by the Secretary—
					(A)produced, or was
			 prevented from planting, a specialty crop; and
					(B)experienced crop
			 losses in a disaster county due to excessive rainfall or related
			 condition.
					(4)Qualifying
			 natural disaster declarationThe term qualifying natural
			 disaster declaration means a natural disaster declared by the Secretary
			 for production losses under section 321(a) of the Consolidated Farm and Rural
			 Development Act (7 U.S.C. 1961(a)).
				(5)SecretaryThe
			 term Secretary means the Secretary of Agriculture.
				(6)Specialty
			 cropThe term specialty crop has the meaning given
			 the term in section 3 of the Specialty Crops Competitiveness Act of 2004
			 (Public Law 108–465; 7 U.S.C. 1621 note).
				(b)Supplemental
			 direct payment
				(1)In
			 generalOf the funds of the Commodity Credit Corporation, the
			 Secretary shall use such sums as are necessary to make supplemental payments
			 under sections 1103 and 1303 of the Food, Conservation, and Energy Act of 2008
			 (7 U.S.C. 8713, 8753) to eligible producers on farms located in disaster
			 counties that had at least 1 crop of economic significance (other than crops
			 intended for grazing) suffer at least a 5-percent crop loss due to a natural
			 disaster, including quality losses, as determined by the Secretary, in an
			 amount equal to 90 percent of the direct payment the eligible producers
			 received for the 2011 crop year on the farm.
				(2)Acre
			 programEligible producers that received payments under section
			 1105 of the Food, Conservation, and Energy Act of 2008 (7 U.S.C. 8715) for the
			 2011 crop year and that otherwise meet the requirements of paragraph (1) shall
			 be eligible to receive supplemental payments under that paragraph in an amount
			 equal to 90 percent of the reduced direct payment the eligible producers
			 received for the 2011 crop year under section 1103 or 1303 of the Food,
			 Conservation, and Energy Act of 2008 (7 U.S.C. 8713, 8753).
				(3)Insurance
			 requirementAs a condition of receiving assistance under this
			 subsection, eligible producers on a farm that—
					(A)in the case of an
			 insurable commodity, did not obtain a policy or plan of insurance for the
			 insurable commodity under the Federal Crop Insurance Act (7 U.S.C. 1501 et
			 seq.) (other than for a crop insurance pilot program under that Act) for each
			 crop of economic significance (other than crops intended for grazing), shall
			 obtain such a policy or plan for those crops for the next available crop year,
			 as determined by the Secretary; or
					(B)in the case of a
			 noninsurable commodity, did not file the required paperwork, and pay the
			 administrative fee by the applicable State filing deadline, for the
			 noninsurable commodity under section 196 of the Federal Agriculture Improvement
			 and Reform Act of 1996 (7 U.S.C. 7333) for each crop of economic significance
			 (other than crops intended for grazing), shall obtain such coverage for those
			 crops for the next available crop year, as determined by the Secretary.
					(4)Relationship to
			 other lawAssistance received under this subsection shall be
			 included in the calculation of farm revenue for the 2011 crop year under
			 section 531(b)(4)(A) of the Federal Crop Insurance Act (7 U.S.C. 1531(b)(4)(A))
			 and section 901(b)(4)(A) of the Trade Act of 1974 (19 U.S.C.
			 2497(b)(4)(A)).
				(c)Specialty crop
			 assistance
				(1)In
			 generalOf the funds of the Commodity Credit Corporation, the
			 Secretary shall use such sums as necessary, which shall remain available until
			 September 30, 2012, to carry out a program of grants to States to assist
			 eligible specialty crop producers for losses due to excessive rainfall and
			 related conditions affecting the 2011 crops.
				(2)NotificationNot
			 later than 60 days after the date of enactment of this Act, the Secretary shall
			 notify the State department of agriculture (or similar entity) in each State of
			 the availability of funds to assist eligible specialty crop producers,
			 including such terms as are determined by the Secretary to be necessary for the
			 equitable treatment of eligible specialty crop producers.
				(3)Provision of
			 grants
					(A)In
			 generalThe Secretary shall make grants to States for disaster
			 counties with excessive rainfall and related conditions on a pro rata basis
			 based on the value of specialty crop losses in those counties during the 2011
			 calendar year, as determined by the Secretary.
					(B)TimingNot
			 later than 120 days after the date of enactment of this Act, the Secretary
			 shall make grants to States to provide assistance under this subsection.
					(C)Maximum
			 grantThe maximum amount of a grant made to a State under this
			 subsection may not exceed $40,000,000.
					(4)RequirementsThe
			 Secretary shall make grants under this subsection only to States that
			 demonstrate to the satisfaction of the Secretary that the State will—
					(A)use grant funds to
			 assist eligible specialty crop producers;
					(B)provide assistance
			 to eligible specialty crop producers not later than 90 days after the date on
			 which the State receives grant funds; and
					(C)not later than 30
			 days after the date on which the State provides assistance to eligible
			 specialty crop producers, submit to the Secretary a report that
			 describes—
						(i)the
			 manner in which the State provided assistance;
						(ii)the
			 amounts of assistance provided by type of specialty crop; and
						(iii)the process by
			 which the State determined the levels of assistance to eligible specialty crop
			 producers.
						(5)Relation to
			 other lawAssistance received under this subsection shall be
			 included in the calculation of farm revenue for the 2011 crop year under
			 section 531(b)(4)(A) of the Federal Crop Insurance Act (7 U.S.C. 1531(b)(4)(A))
			 and section 901(b)(4)(A) of the Trade Act of 1974 (19 U.S.C.
			 2497(b)(4)(A)).
				3.Elimination of
			 limitations on certain waivers for borrowers eligible for direct farm operating
			 loans for farming or ranching operations in counties subject to a disaster
			 declaration issued in 2011The
			 numerical and durational limitations on waivers which may be granted under
			 section 311(c)(4)(B) of the Consolidated Farm and Rural Development Act shall
			 not apply with respect to an operating loan for a farming or ranching operation
			 located in a county which is found by the Secretary of Agriculture to have been
			 substantially affected by a natural disaster in the United States or a major
			 disaster or emergency designated by the President under the Robert T. Stafford
			 Disaster Relief and Emergency Assistance Act, that occurred in calendar year
			 2011.
		4.Suspension of
			 limitation on period for which borrowers are eligible for guaranteed farm
			 operating loans for farming or ranching operations in counties subject to a
			 disaster declaration issued in 2011Section 5102 of the Farm Security and Rural
			 Investment Act of 2002 (7 U.S.C. 1949 note; Public Law 107–171) is
			 amended—
			(1)in the section
			 heading by inserting for
			 farming or ranching operations in counties subject to a disaster declaration
			 issued in 2011 after
			 assistance;
			(2)by striking
			 2010 and inserting 2013; and
			(3)by inserting
			 in the case of a guaranteed operating loan for a farming or ranching
			 operation located in a county which is found by the Secretary of Agriculture to
			 have been substantially affected by a natural disaster in the United States or
			 a major disaster or emergency designated by the President under the Robert T.
			 Stafford Disaster Relief and Emergency Assistance Act, that occurred in
			 calendar year 2011 before the period.
			
